          Case:4:19-cv-00114-YGR
          Case  19-16622, 03/06/2020, ID: 11621398,
                                   Document         DktEntry:
                                              71 Filed        10, Page
                                                       03/06/20   Page 11 of
                                                                          of 22




                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          MAR 6 2020
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
CRAIG R. BRITTAIN, an individual and         No. 19-16622
U.S. Senate candidate in Arizona in the 2018
Federal Elections; BRITTAIN FOR U.S.         D.C. No. 4:19-cv-00114-YGR
SENATE, a principal campaign committee,      Northern District of California,
                                             Oakland
                Plaintiffs-Appellants,
                                             ORDER
 v.

TWITTER, INC., a California corporation,

                  Defendant-Appellee.


Before:       SILVERMAN, MURGUIA, and CHRISTEN, Circuit Judges.

      The district court certified that this appeal is not taken in good faith and

revoked appellants’ in forma pauperis status on appeal. See 28 U.S.C. § 1915(a).

On August 26, 2019, this court ordered appellants to explain in writing why this

appeal should not be dismissed as frivolous. See 28 U.S.C. § 1915(e)(2) (court

shall dismiss case at any time, if court determines it is frivolous or malicious).

      Upon a review of the record and response to the August 26, 2019 order, we

conclude this appeal is frivolous. We therefore deny appellants’ motion to proceed

in forma pauperis (Docket Entry No. 7) and dismiss this appeal as frivolous,

pursuant to 28 U.S.C. § 1915(e)(2).
 Case:4:19-cv-00114-YGR
 Case  19-16622, 03/06/2020, ID: 11621398,
                          Document         DktEntry:
                                     71 Filed        10, Page
                                              03/06/20   Page 22 of
                                                                 of 22




All other pending motions are denied as moot.

DISMISSED.




                                  2                                      19-16622
